ACCEPTED
                                                                                  03-15-00363-CV
                                                                                          7407551
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                           10/16/2015 11:06:41 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                             No. 03-115-00363-CV

                          In the Third Court of Appeals           FILED IN
                                                           3rd COURT OF APPEALS
                                  Austin, Texas                AUSTIN, TEXAS
                                                          10/16/2015 11:06:41 AM
                                                             JEFFREY D. KYLE
                                                                   Clerk

   TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES,

                                   Appellant,

                                       v.

          BRILLIANT STARTS LEARNING ACADEMY, L.L.C.

                                    Appellee



                  APPEAL FROM CAUSE NO. C2015-0676B
                 TH
              207 DISTRICT COURT OF COMAL COUNTY, TEXAS
                     HON. DIP WALDRUP, PRESIDING
                _____________________________

                APPELLEE’s UNOPPOSED MOTION TO
                   EXTEND TIME TO FILE BRIEF



Gregory B. Cagle
State Bar No. 00790414
1602B State Street
Houston, Texas 77007
Telephone: 713-489-4789
Facsimile: 713-489-4792
gcagle@tmpalawyer.com
Attorney for Appellee
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Now comes BRILLIANT STARTS LEARNING ACADEMY, L.L.C.,

appellee in the above styled and numbered cause, and moves this Court to grant an

extension of time to file appellee's brief, pursuant to Rule 38.6 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

      1.     This case is on appeal from the 207th District Court of Comal County,

Texas.

      2.     The case below was styled Cause No. 03-15-00363-CV. The Appellee

requests an additional thirty (30) days to file its brief.

      3.     Appellant is the Texas Department of Family and Protective Services.

Appellee in Brilliant Starts Learning Academy, L.L.C. Appellee has conferred with

counsel for the Appellant, and this request for extension is unopposed.

      4,     This extension is necessary because counsel for the Appellee needs

additional time to address the issues raised and due to several jury trial settings, has

been unable to devote sufficient time to address them properly.

      WHEREFORE, PREMISES CONSIDERED, Appellee prays that this

Court grant this Motion to Extend Time to File Appellee’s Brief, and for such other

and further relief as the Court may deem appropriate.



                                            2
                                      Respectfully submitted,


                                      GREGORY B. CAGLE
                                      ATTORNEY FOR THE APPELLEE

                                      By:_/s/ Gregory B. Cagle_______
                                            Gregory B. Cagle
                                            TBA #00790414
                                            1602B State Street
                                            Houston, Texas 77007
                                            Telephone: 713-489-4789
                                            Facsimile: 713-489-4792


                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellant regarding this motion

and that Appellant is unopposed to this motion.



                                             /s/ Gregory B. Cagle
                                             Gregory B. Cagle


                         CERTIFICATE OF SERVICE

      I certify that a true copy of this Notice of Appeal was served in accordance

with rule 9.5 of the Texas Rules of Appellate Procedure on each party or that

party's lead counsel as follows:

TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES
                                         3
Pat Tulinski
Assistant Attorney General
Texas Attorney General Office
P.O. Box 12548, Capital Station
Austin, Texas 78711-2548
Telephone: 512-475-4170
Facsimile: 512-320-0167
Pat.tulinski@texasattorneygeneral.gov




                                    __/s/_Gregory B. Cagle___
                                    Gregory B. Cagle




                                        4